The plaintiff in error, hereinafter called the defendant, was convicted in the district court of Carter county, Okla., of the crime of larceny of one Chrysler automobile, and was sentenced to serve a term in the state penitentiary at McAlester for a term of five years, from which judgment the defendant has appealed to this court.
The defendant's appeal was filed in this court on July 19, 1929. No brief has been filed on behalf of the defendant, and no reason is shown why a brief has not been filed. No request has been made for oral argument. Where the record shows no brief has been filed for the defendant and no appearance made for oral argument, the court will consider the appeal is without merit or has been abandoned.
An examination of the record shows there are no fundamental or prejudicial errors. The judgment is affirmed.
EDWARDS and CHAPPELL, JJ., concur.